Citation Nr: 0805305	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for anxiety disorder.  

2.  Entitlement to service connection for obesity, secondary 
to the service-connected anxiety disorder.  

3.  Entitlement to service connection for degenerative joint 
disease of the knees, secondary to the service-connected 
anxiety disorder.  

4.  Entitlement to service connection for a respiratory 
disorder, secondary to the service-connected anxiety 
disorder.  

5.  Entitlement to service connection for migraine headaches, 
secondary to the service-connected anxiety disorder.  

6.  Entitlement to service connection for 
hypercholesterolemia, secondary to the service-connected 
anxiety disorder.  

7.  Entitlement to service connection for diabetes mellitus, 
secondary to the service-connected anxiety disorder.  

8.  Entitlement to service connection for hypertension, 
secondary to the service-connected anxiety disorder.  

9.  Entitlement to service connection for cardiovascular 
disease, secondary to the service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
December 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2004, the Board remanded the issues for further 
evidentiary development.  The case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1953 to December 1962. 

2.  On February 8, 2008 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania, that the appellant died in October 
2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).

ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


